Citation Nr: 1017696	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-12 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left eye disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had recognized service from March 1953 to June 
1953 and other periods of service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, which denied service connection for a left eye 
disorder.  

In a July 2009 Board decision the claim was remanded to 
attempt to locate additional hospital records. 
 
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's left eye disability was manifest in service or 
within one year of service discharge or is causally related 
to service. 


CONCLUSION OF LAW

The criteria for a left eye disability has not been met. 38 
U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2007. 
                                                             
   
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.   

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records and assisted the 
Veteran in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claim file; and the Veteran 
has not contended otherwise.  

The Veteran was not examined by VA in conjunction with the 
claim of service connection for a left eye disability; 
however, no such examination is necessary in this case 
because the record does not reflect that the claimed 
condition "may be" associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for his left eye 
disability.  

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The Veteran claims that a radiator blew up in his face 
injuring his left eye, either in June or July of 1951, or 
June or July of 1954, and that he was treated at Brick 
Hospital at Fort Knox at the time.  
A search of the National Personnel Records Center (NPRC) was 
unable to locate any clinical records of treatment for the 
Veteran's left eye in 1951 or 1954.  There are no service 
records of the claimed incident or of any treatment following 
the claimed incident. 

The Veteran was treated for a left finger laceration in 1953 
which was service connected that same year.  The Veteran 
susbsequently appealed the disability rating assigned in 1993 
and again in 2006.  Of note, the Veteran did not claim a left 
eye disability at the time of his original claim in 1953 or 
at the time of his subsequent claims for an increased rating 
in 1993 or 2006.  

It was not until June 2007 that the Veteran first claimed an 
eye injury as a result of a radiator blowing up in his face 
50 years earlier.  

The private medical evidence of record reflects that the 
Veteran has never informed any of the physicians who treated 
his eye disability of the claimed incident where a radiator 
blew up in his face and injured his left eye.  

The Veteran's own physician, Dr. He, has diagnosed the 
Veteran's current left eye condition as diabetic macular 
edema; concluding the etiology was his poorly controlled 
diabetes mellitus for the past ten years.  This is the only 
competent evidence regarding etiology; there is no competent 
evidence that the Veteran's current left eye disability is, 
in any way, related to service.  

The Veteran has argued that his left eye disability is due to 
service, however, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion 
on a matter as complex as the etiology of left eye disability 
and his views are of no probative value.  While the Veteran's 
lay assertions have been considered, they do not outweigh the 
competent evidence of record, which does not corroborate his 
assertions; which shows that the Veteran did not claim an eye 
disability for more than 50 years after service; which shows 
that the Veteran never reported the claimed in-service 
incident to any of the private doctors who treated him for 
his left eye disability; and which includes a competent 
medical diagnosis and opinion that the disability is the 
result of poorly controlled diabetes.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A left eye disability was not shown in service or manifest to 
a compensable degree within one year of service discharge.  
Absent any competent and probative medical evidence relating 
the Veteran's current left eye disability to service, the 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for a left 
eye disability is not warranted.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a left eye disability 
is denied. 







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


